United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-10304
                        Conference Calendar



JAMES THOMAS WRIGHT, JR.,

                                    Plaintiff-Appellant,

versus

TIM CURRY, County District Attorney; THOMAS A. WILDER, Tarrant
County District Clerk; JIMMY DON CARTER, Defense Attorney; ROBERT
FORD, Appeal Attorney; MICHAEL MEYER, Assistant District
Attorney, Tarrant County; LESA PAMPLIN-SCOTT, Assistant District
Attorney, Tarrant County; HARRY HARRIS, Attorney; RAY WADDELL,
Attorney,
                                   Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CV-907-Y
                      --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     James Thomas Wright, Jr., Texas prisoner #1096313, appeals

from the district court’s dismissal of his 42 U.S.C. § 1983

action pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).

Wright argues that he is entitled to copies of transcripts and

records from his state court criminal case under the Freedom of

Information Act, 5 U.S.C. § 552, and the Texas Open Records Act,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 04-10304
                                 -2-

TEXAS GOV’T CODE ANN. § 552.001, et seq.   Wright asserts that TEXAS

GOV’T CODE ANN. § 552.028, which allows Texas agencies to refuse

requests for records from prisoners, is unconstitutional.      Wright

additionally contends that the district court misconstrued his

complaint and considered claims that he did not raise.

     Wright is not entitled to copies of the transcripts and

records under the Freedom of Information Act because it applies

to federal agencies, not state agencies.      See 5 U.S.C. § 552.      He

is not entitled to copies of the transcripts and records under

the Texas Open Records Act because it contains a provision

allowing state agencies to refuse requests for documents from

prisoners.   See TEXAS GOV’T CODE ANN. § 552.028; Hickman v. Moya,

976 S.W.2d 360, 361 (Tex. Ct. App. 1998).      Furthermore, Wright

“does not have a federally-protected right to a free copy of his

transcript or other court records merely to search for possible

error in order to file a petition for collateral relief at some

future date.”   Colbert v. Beto, 439 F.2d 1130, 1131 (5th Cir.

1971); see also Bonner v. Henderson, 517 F.2d 135, 136 (5th Cir.

1975).   Accordingly, Wright’s claim that TEXAS GOV’T CODE ANN.

§ 552.028 is unconstitutional is without merit.      See id.

     Wright additionally argues that he did not bring the

remainder of the claims that the district court considered.       He

has not shown that the district court committed reversible error

by doing this, however, because he has not shown that he was
                           No. 04-10304
                                -3-

prejudiced by the dismissal of claims that he did not bring.       See

FED. R. CIV. P. 61.

     Wright’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    See 5TH CIR.

R. 42.2.   The dismissal of this appeal as frivolous counts as a

“strike” for purposes of 28 U.S.C. § 1915(g), as does the

district court’s dismissal.    See Adepegba v. Hammons, 103 F.3d
383, 387-88 (5th Cir. 1996).   We warn Wright that if he

accumulates three “strikes” under 28 U.S.C. § 1915(g), he will

not be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).   Wright should review any pending

appeals and withdraw any that are frivolous.

     APPEAL DISMISSED; STRIKE WARNING ISSUED.